DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/355,694, filed on Jun 23,2021. This application is a Continuation of U.S. Patent Application Serial No. 14/963380 filed December 9, 2015, now U.S. Patent 11,074,282, which claims priority to U.S. Provisional Patent Application No. 62/221327, filed September 21, 2015.
In response to the Preliminary Amendment, filed on 06/23/2021; claims 1-20 have been canceled.  Claims 21-40 are new and presented for examination, with claims 21, 28 and 35 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 28 and 35 recites the limitation "lowering the priority".  There is insufficient antecedent basis for this limitation in the claims.
Claims 22-27, 29-34 and 36-40 are rejected for the same reason, due to their dependency to the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 21, 28 and 35
             Independent claims 21, 28 and 35 recite:
displaying, on a graphical user interface (GUI) of the user device, a first interactive card comprising a list of emails identified in a first email search performed by an email application installed on the user device; 
displaying, on the GUI, a second interactive card comprising a list of documents identified in a first document search performed by a content storage application installed on the user device;
receiving, through the GUI, a selection to remove at least one of an email from the list of emails and a document from the list of documents from the respective list; 
comparing the removed email or document to the remaining emails and documents in the respective list; 
lowering the priority of at least one remaining email and at least one remaining document based on the removed email or document; and 
reordering the displayed search results based on the lowered priority.

The limitations of displaying …, receiving …, comparing …, lowering … , reordering …, are conventional steps describe an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  In particular, the claims recite additional elements, “a graphical user interface (GUI)”,  “a non-transitory computer-readable medium”, “a hardware-based processor”,  “a memory storage”, to perform the steps in the claims. These are generic computer products. Note that the limitations, in the instant claims, are done by the generically recited computer products. The generically recited computer elements such as “a graphical user interface (GUI)”,  “a non-transitory computer-readable medium”, “a hardware-based processor”,  “a memory storage”, do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The steps for data displaying, receiving, comparing and reordering do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the abstract idea. Note the court’s analysis in Ultramercial:
Adding a computer to otherwise conventional steps does not make an invention patent- eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.

Viewed as a whole, the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 22-27, 29-34 and 36-40
The limitations as recited in claims 22-27, 29-34 and 36-40 are simply describe the concepts of secure bubble content recommendation.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 22-27, 29-34 and 36-40 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 28-31, 33, 35-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarrazin et al., US 2015/0088927 (hereinafter “Sarrazin”).

Regarding claim 21, Sarrazin discloses A method for displaying relevant content on a user device, comprising: 
displaying, on a graphical user interface (GUI) of the user device, a first interactive card comprising a list of emails identified in a first email search performed by an email application installed on the user device (e.g. suggested emails in Fig. 7 [interpreted as a first card] including suggested emails list based on a selection input 260 with respect to the emails control 236.  FIG. 10, the search for emails according to attendee criteria is performed 298. At block 300, the electronic device 100 searches for emails with attendee names (from the calendar event) listed in the email fields "To", "From", "cc", and "bcc". (In an example embodiment, device 100 may also search for emails with names similar to the attendee names (e.g. synonyms of the attendee names) in the email fields. For example, if an attendee name is "Rob Smith", device 100 may also search for emails including "Robert Smith" in the email fields.) At block 302, if there is a match of one or more emails, then those one or more emails are considered suggestions.  [0083] At block 286, the search results are displayed.  An example embodiment of such a display is shown in FIG. 7), Sarrazin Figs. 6-7, [0083] and [0088]); 
displaying, on the GUI, a second interactive card comprising a list of documents identified in a first document search performed by a content storage application installed on the user device (e.g. At block 282, the electronic device receives an input that initiates the search for emails, files, contacts [interpreted as tags], etc. that are suggested to be relevant to a calendar event.  At block 284, such a search is performed.  At block 286, the search results are displayed.  An example embodiment of such a display is shown in FIG. 7, wherein,  suggested files [interpreted as second card] including suggested files list based on a selection input 260 [interpreted as the second tag, Sarrazin [0083]);
receiving, through the GUI, a selection to remove at least one of an email from the list of emails and a document from the list of documents from the respective list (e.g. the GUI includes controls to remove a suggested email or file from the displayed suggestion list, Sarrazin: [0078]); 
comparing the removed email or document to the remaining emails and documents in the respective list (e.g. For each suggested email, a confidence values is assigned or adjusted. In an example embodiment, if a given suggested email does not already have a confidence value, then it is assigned a confidence value. In another example embodiment, if a suggested email has a confidence value, then the confidence value can be adjusted (block 304), Sarrazin: [0088] and Figs. 10-11.  From this teaching, it is understood that the confidence value of the removed email is adjusted; therefore, the removed email will be considered as unsuggested email); 
lowering the priority of at least one remaining email and at least one remaining document based on the removed email or document (e.g. The confidence value associated with each suggested email can be used to order the search results. Emails with the highest confidence value will be displayed at the top of the list, and the other suggested emails will be displayed in descending order. In another example embodiment, only emails that have a confidence value above a suggested threshold value will be suggested, Sarrazin: [0099]); and 
reordering the displayed search results based on the lowered priority (e.g. The confidence value associated with each suggested email can be used to order the search results, Sarrazin: [0099]. Further, After the search is completed and emails/files are suggested, the confidence value for a given suggested email/file can be adjusted; thus, it understood that search results will be reordered, Sarrazin: [0101]).

Regarding claim 22, Sarrazin further discloses, displaying, on the GUI, a third interactive card comprising search results from a search based on the removed email or document (e.g. When a user selects a suggested email or file, the relevant application is launched to enable the user to view the suggested email or file.  The confidence value associated with each suggested email can be used to order the search results. Emails with the highest confidence value will be displayed at the top of the list, and the other suggested emails will be displayed in descending order, Sarrazin [0076] and [0099]).

Regarding claim 23, Sarrazin further discloses, in response to a selection of an email or document from the first or second interactive card, opening the selected email or document in the email application or content storage application, respectively, on the user device (e.g. When a user selects a suggested email or file, the relevant application is launched to enable the user to view the suggested email or file.  The confidence value associated with each suggested email can be used to order the search results. Emails with the highest confidence value will be displayed at the top of the list, and the other suggested emails will be displayed in descending order, Sarrazin [0076] and [0099]).

Regarding claim 24, Sarrazin further discloses, wherein the selection to remove is provided by the user using a swipe gesture on the selected item (e.g. the GUI includes controls to remove a suggested email or file from the displayed suggestion list which user can select, Sarrazin: [0076] and [0078]).

Regarding claim 26, Sarrazin further discloses, wherein the email and document searches include searches of metadata associated with emails and documents (e.g. The information displayed in association with the names of the files includes an icon specifying the file type and a date on which the file was last modified, or created, Sarrazin: [0076]).

Claims 28-31 and 33 recite A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for displaying relevant content on a user device, the stages comprising similar steps as subject matter of claims 21-24 and 26.  Therefore, claims 28-31 and 33 are rejected by the same reason as indicated in claims 21-24 and 26.

Claims 35-38 and 40 recite A user device comprising steps are similar to subject matter of claims 21-24 and 26.  Therefore, claims 35-38 and 40 are rejected by the same reason as indicated in claims 21-24 and 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25, 27, 32, 34 and 39  are rejected under 35 U.S.C. 103 as being unpatentable over Sarrazin, and further in view of Sirpal et al., US 9,182,788 (hereinafter “Sirpal”).

Sarrazin does not directly of explicitly disclose claims 25 and claim 27.

Regarding claim 25, Sirpal teaches, wherein the first and second interactive cards are displayed as a stack and are individually closable through interaction with the GUI (e.g. The application representations 1224, 1228, 1232, 1236, 1240, and 1244 are thumbnails of applications currently open. These application representations may be described as cards hereinafter. Each card 1224, 1228, 1232, 1236, 1240, and 1244 can include a user selectable icon 1248 that allows the user to close the application by selecting the icon 1248, Sirpal: Fig. 12B and Figs. 14-18B).

Regarding claim 27, Sirpal teaches, wherein the first and second interactive cards are individually closable by using a swipe gesture (e.g. Each card 1224, 1228, 1232, 1236, 1240, and 1244 can include a user selectable icon 1248 that allows the user to close the application by selecting the icon 1248, Sirpal: Fig. 12B and Figs. 14-18B).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify systems and methods for establishing and using a personal linking graph as disclosed by Sarrazin to include methods and devices for presenting representations of open windows in a device as taught by Sirpal to provide for enhanced power and/or versatility compared to conventional single display handheld computing devices.

Claims 32, 34 and 39 are similar to subject matter of claims 25 and 27.  Therefore, claims 32, 34 and 39 are rejected by the same reason as indicated in claims 25 and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/              Examiner, Art Unit 2153                                                                                                                                                                                         	9/30/2022